UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 97-2080



LAWRENCE VERLINE WILDER,

                                           Plaintiff - Appellant,

         versus


TOYOTA MOTOR CREDIT CORPORATION; EQUIFAX
CREDIT INFORMATION SERVICES, INCORPORATED,

                                          Defendants - Appellees.




                           No. 97-2376



LAWRENCE VERLINE WILDER,

                                           Plaintiff - Appellant,
         versus


TOYOTA MOTOR CREDIT CORPORATION,

                                            Defendant - Appellee,

         and

EQUIFAX CREDIT INFORMATION SERVICES, INCORPORATED,

                                                       Defendant.
Appeals from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
97-1969-S)


Submitted:   December 18, 1997          Decided:   Janury 7, 1998


Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lawrence Verline Wilder, Appellant Pro Se. Thomas Moss Wood, IV,
NEUBERGER, QUINN, GIELEN, RUBIN & GIBBER, P.A., Baltimore, Mary-
land; Michael N. Russo, Jr., FERGUSON, SCHETELICH, HEFFERNAN &
MURDOCK, P.A., Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     In No. 97-2080, Appellant appeals the district court's order

denying his motion for recusal and the district court's marginal

order denying his motion to amend his complaint and for appointment

of counsel. Although Appellant's appeal of the district court's

order denying his motions was interlocutory when filed, it is now
ripe because the district court entered final judgment prior to

this court's review of the appeal. See Equipment Finance Group,
Inc. v. Traverse Computer Brokers, 973 F.2d 345, 347 (4th Cir.

1992). In No. 97-2376, Appellant appeals the district court's order

denying his motion for summary judgment, granting Appellee's motion

for summary judgment, and dismissing Appellant's complaint for
failure to state a claim upon which relief can be granted.

     We have reviewed the record and the district court's opinion

and find no reversible error. Accordingly, we affirm on the reason-
ing of the district court. Wilder v. Toyota Motor Credit, No. CA-
97-1969-S (D. Md. Aug. 6, 1997; Sept. 24, 1997). We dispense with

oral argument because the facts and legal contentions are adequate-
ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  3